Exhibit 10.43

Friedhelm Blobel, Ph.D.
President and CEO

 (650) 358-3456

 

CONFIDENTIAL

﻿

September 30, 2016

﻿

﻿

Mr. Carey Chern

950 Tower Lane, Suite 900

Foster City, CA 94404

﻿

Dear Carey,

I am pleased to offer you a position with SciClone Pharmaceuticals, Inc. (the
“Company”) as its General Counsel reporting to me, President and Chief Executive
Officer of SciClone Pharmaceuticals, Inc.  The position will be based out of our
offices located at 950 Tower Lane, Suite 900 in Foster City, California. Your
start date will be October 24, 2016.

If you decide to join us, you will receive a monthly salary of
$29,166.66 (twenty nine thousand one hundred sixty six and sixty six cents) less
applicable withholding (annualized base salary of $350,000.00) which will be
paid semi-monthly in accordance with the Company’s normal payroll procedures. As
an employee, you will be eligible to participate in the Company’s annual bonus
program, under which you will have an annual bonus opportunity targeted at 40%
of your then current annual base salary and which will be earned based on your
achievement of business objectives as established by the Company’s President and
Chief Executive Officer in accordance with the terms of the bonus program.  Such
bonus, if earned, shall be paid not later than the date that is two and one-half
months following the close of the year in which such bonus is earned.    

SciClone will provide a sign-on bonus in the amount of $20,000 less applicable
withholdings.  The sign-on bonus will be advanced to you after your first month
of employment.  However, in the event that you voluntarily end your employment
relationship prior to at least 12 months of service with the Company, you
promise and agree to repay the Company the full amount of the sign-on bonus on
your resignation date.

As a full-time employee, you and your eligible dependents are also eligible to
participate in the Company’s employee benefits plans and receive benefits
subject to the conditions of those plans; such benefits currently include
health, dental, life and vision insurance. You are also eligible to participate
in the Company’s 401(k) plan.  In addition, you will be covered under the
Company’s long-term and short-term disability plans as well as its group-term
life insurance plan.  You are eligible to earn paid-time off (PTO) of up to 25
days (200 hours) per calendar year, which is earned ratably semi-monthly.  You
are also eligible to participate in SciClone’s Employee Stock Purchase Plan
(”ESPP”).  You should note that the Company may modify your salary and the
benefits it provides from time to time as it deems necessary.    





--------------------------------------------------------------------------------

 

 

Mr. Carey Chern

September 30, 2016

Page 2 

In addition, if you decide to join us, it will be recommended at the
next meeting of the Company’s Board of Directors (the “Board”) that the Company
grant you an option to purchase 80,000 shares of the Company’s  common stock at
a price per share equal to the fair market value per share of the Company’s
common stock on the first day of your employment or the date of grant, as
determined by the Board.   Of the time-based shares, and subject to your
continued employment, twenty-five percent (25%) of the option shares shall
initially vest (become exercisable) on the first anniversary of your employment
start date (and no shares shall vest before such date) and the remaining shares
shall vest monthly over the next thirty-six (36) months in substantially equal
monthly amounts.  In addition, you will be granted 30,000 time-based Restricted
Stock Units (RSU’s) vesting 25% at each of the one, two, three and four year
anniversary or the first open trading window after such anniversary.  The option
shares and RSU’s shall be subject to the terms and conditions of the Company’s
stock option plan and an appropriate form of stock option agreement, which you
will be required to sign as a condition of receiving any option.  Over time,
additional stock option grants may be made available in the sole discretion of
the Board.

In addition, it will be recommended that the Board approve an Employee Retention
Agreement as well as an Indemnity agreement.

The Company intends that income provided to you pursuant to this Agreement will
not be subject to taxation under Section 409A of the Code.  The provisions of
this Agreement shall be interpreted and construed in favor of satisfying any
applicable requirements of Section 409A of the Code.  However, the Company does
not guarantee any particular tax effect for income provided to you pursuant to
this Agreement.  In any event, except for the Company’s responsibility to
withhold applicable income and employment taxes from compensation paid or
provided to you, the Company shall not be responsible for the payment of any
applicable taxes incurred by you on compensation paid or provided to you
pursuant to this Agreement.

﻿

Notwithstanding anything herein to the contrary, the reimbursement of expenses
or in-kind benefits provided pursuant to this Agreement shall be subject to the
following conditions: (a) the expenses eligible for reimbursement or in-kind
benefits in one taxable year shall not affect the expenses eligible for
reimbursement or in-kind benefits in any other taxable year; (b) the
reimbursement of eligible expenses or in-kind benefits shall be made promptly,
subject to Company’s applicable policies, but in no event later than the end of
the year after the year in which such expense was incurred; and (c) the right to
reimbursement or in-kind benefits shall not be subject to liquidation or
exchange for another benefit.

﻿

For purposes of Section 409A of the Code, the right to a series of installment
payments under this Agreement shall be treated as a right to a series of
separate payments.





SciClone Pharmaceuticals, Inc.

950 Tower Lane, Suite 900      Foster City, CA  94404    Tel: (650) 358-3456 
  Fax: (650) 358-3469

--------------------------------------------------------------------------------

 

 

Mr. Carey Chern

September 30, 2016

Page 3 

We look forward to a mutually beneficial relationship. Nevertheless, you should
be aware that your employment with the Company is for no specified period and
constitutes at-will employment. As a result, you are free to resign at any time,
for any reason or for no reason.   Similarly, the Company is free to conclude
its employment relationship with you at any time, with or without cause, and
with or without notice. We request that, in the event of resignation, you give
the Company at least two (2) weeks’ notice.

Your job offer and employment, is contingent upon the clearance of reference and
background checks satisfactory to the Company.

For purposes of federal immigration law, you will be required to provide to the
Company documentary evidence of your identity and eligibility for employment in
the United States. Such documentation must be provided to us within three (3)
business days of your date of hire, or our employment relationship with you may
be terminated.

In the event of any dispute or claim between you and the Company, including any
claim relating to or arising out of your employment relationship with the
Company, or the termination of your employment with the Company for any reason
(including, but not limited to, any claims of breach of contract, wrongful
termination or age, sex, race, national origin, disability or other
discrimination or harassment), you and the Company agree that all such disputes
shall be fully, finally and exclusively resolved by binding arbitration
conducted by the American Arbitration Association (“AAA”) under the AAA’s
National Rules for the Resolution of Employment Disputes then in effect, which
are available online at the AAA’s website at www.adr.org.  The arbitrator shall
permit adequate discovery and is empowered to award all remedies otherwise
available in a court of competent jurisdiction and any judgment rendered by the
arbitrator may be entered by any court of competent jurisdiction.  The
arbitrator shall issue an award in writing and state the essential findings and
conclusions on which the award is based.  By executing this letter, you and the
Company are both waiving the right to a jury trial with respect to any such
disputes.  The Company shall bear the costs of the arbitrator, forum and filing
fees.  Each party shall bear its own respective attorney fees and all other
costs, unless otherwise provided by law and awarded by the arbitrator.

We also ask that, if you have not already done so, you disclose to the Company
any and all agreements relating to your prior employment that may affect your
eligibility to be employed by the Company or limit the manner in which you may
be employed. It is the Company’s understanding that any such agreements will not
prevent you from performing the duties of your position and you represent that
such is the case. Moreover, you agree that, during the term of your employment
with the Company, you will not engage in any other employment, occupation,
consulting or other business activity directly related to the business in which
the Company is now involved or becomes involved during the term of your
employment, nor will you engage in any other activities that conflict with your
obligations to the Company. Similarly, you agree not to bring any third-party
confidential information to the Company, including that of your former employer,
and that in performing your duties for the Company, you will not in any way
utilize any such information.





SciClone Pharmaceuticals, Inc.

950 Tower Lane, Suite 900      Foster City, CA  94404    Tel: (650) 358-3456 
  Fax: (650) 358-3469

--------------------------------------------------------------------------------

 

 

Mr. Carey Chern

September 30, 2016

Page 4 

As with all of our employees, your employment is also subject to our general
employment policies, many of which are described in our Employee Handbook. As a
Company employee, you will be expected to abide by Company rules and standards.
You will be specifically required to sign an acknowledgment that you have read
and that you understand the Company’s rules of conduct, which are included in
the Company Handbook.

As a condition of your employment, you will also be required to sign and comply
with SciClone’s Confidential Disclosure Agreement (CDA) which is attached hereto
as Exhibit B. 

Carey, we are excited about the prospect of having you join the SciClone team
and look forward to a mutually productive and successful relationship.

To indicate your acceptance of the Company’s offer, please sign and date this
letter in the space provided below as well as Exhibit A. A duplicate original is
enclosed for your records. If you accept our offer, your first day of employment
shall be subject to mutual agreement, but in no event will it be later than
October 24, 2016.  This letter, along with any agreements relating to
proprietary rights between you and the Company, set forth the terms of your
employment with the Company and supersede any prior representations or
agreements including, but not limited to any representations made during your
interviews, whether written or oral. This letter, including, but not limited to,
its at-will employment provision, may not be modified or amended except by a
written agreement signed by the Company President and you. This offer of
employment will terminate if it is not accepted, signed and returned by October
10, 2016. 

We look forward to your favorable reply and to working with you at SciClone.

hel

 

﻿

 

   

Sincerely,

﻿

 

﻿

/s/ Friedhelm Blobel

﻿

 

﻿

Friedhelm Blobel, Ph.D.

﻿

President & Chief Executive Officer

﻿

﻿

AGREED TO AND ACCEPTED:

﻿

 

   

 

Signature:

/s/ Carey Chern

Name:

Carey Chern

Date:

October 2, 2016

﻿





SciClone Pharmaceuticals, Inc.

950 Tower Lane, Suite 900      Foster City, CA  94404    Tel: (650) 358-3456 
  Fax: (650) 358-3469

--------------------------------------------------------------------------------

 

 

Mr. Carey Chern

September 30, 2016

Page 5 



Exhibit A

﻿

ROLES AND RESPONSIBILITIES OF GENERAL COUNSEL

Purpose: The General Counsel will be primarily responsible for managing the
legal and business affairs of the company internationally, as well as overseeing
the Compliance function.  

﻿

·



Manage all facets of the Company's legal needs

·



Structuring, negotiating and documenting a wide variety of agreements

·



Advise and work alongside executives in the company in all key functions
including  Finance, Human Resources, Business Development, Sales and Marketing,
Manufacturing and Research and Development

·



Assist with oversight of various corporate compliance policies and practices,
including attending regular Compliance Committee meetings

·



Assess litigation risks and provide advice to reduce risk and maximize legal
rights

·



Provide corporate governance advice and apply governance knowledge to business
issues

·



Develop solutions to complex legal matters

·



Oversee compliance with all legal obligations of the company

·



Participate in the preparation of draft board agendas, minutes, consents and
resolutions

·



Oversee trademark and other intellectual property portfolio

·



Oversee all litigation as needed

·



Supervise more junior staff members

·



Participate in, or oversee, compliance with U.S. Securities and Exchange
Commission and other public disclosure obligations

·



Coordinate assistance to the Company from outside legal counsel

·



Any other duties that may be assigned by the Company from time to time

·



Secretary of the Company including Board secretary

﻿

﻿

﻿



SciClone Pharmaceuticals, Inc.

950 Tower Lane, Suite 900      Foster City, CA  94404    Tel: (650) 358-3456 
  Fax: (650) 358-3469

--------------------------------------------------------------------------------